DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-12, as filed on 04/28/2020, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/07/2020, 06/24/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 1, 11, and 12 are drawn to a machine, method, and machine. These are machine, method, and machine categories, which is a statutory category of invention. Thus, claim(s) fall(s) in one of the two statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 1, 11, and 12 substantially recites the limitations: 
Claim 12 language: “A shelf monitoring , comprising:
a detector that detects a shelf label attached to a display shelf to correspond to an
article to be displayed in the display shelf,  including the display shelf; a setter that sets, based on a position of the detected shelf label, a monitoring area in which the article is to be displayed in the display shelf ; a monitoring section that monitors, based on a change  in response to presence or absence of the article in the monitoring area, a display condition of the article in the display shelf; and an output section that outputs a monitoring result obtained by the monitoring section.”.
In addition to claim 12 “”
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The claimed concepts above allow shelf monitoring to check for presence and absence of product in a shelf, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above allow a store person to monitor changes in the shelf, to detect when product is present when product is absent. 
In addition, claims 11 and 12 are similar versions of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 1-12 recite an abstract idea. 
	Step 2A Prong Two: No
claims 1, 11, and 12 recite additional elements: 
Claims1: “A shelf monitoring device”;
Claims, 1, 11 and 12: “video recognition of video data”;
Claims 12: “A shelf monitoring program causing a computer to execute a process comprising”;
The additional elements above represent mere data gathering (e.g., shelf label, video data) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is determine absence and presence of products on a shelf and send an alert to the user. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the detect shelf label with video recognition of video data is recited in a high level of generality, there is not detail on how the recognition is performed. In addition, after a shelf label is detect/identified a monitoring area is set, but there is no specific on how the monitoring area is being set, at the moment it is just set. Also, the monitoring section based on a change in video is also recited in a high level of generality, there is no detail how it is being monitor, the same applies for the output, there is no detail on how it is output. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
clams 11and 12 are similar versions of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 11, and 12 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 1-12 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.	
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry.
Regarding the addition element “video recognition of video data”, Examiner takes Official Notice that is old and well know in the art to use video data for product monitoring in the retail environment. 
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-10 do not add “significantly more” to the eligibility of claims 1, 11, and12 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gadou et al. (US 20200234227 A1, hereinafter Gadou), in view of Birch et al. (US 20140006229 A1, hereinafter Birch), and further in view of Zhang et al. (US 20160224857 A1, hereinafter Zhang).
	Regarding claims 1, 11 and 12, Gadon discloses a shelf monitoring device, comprising: (¶82) a server 2 in communication with a imaging device to take pictures of gondolas in order to monitor the layout of articles;
	a detector that detects a shelf label attached to a display shelf to correspond to an 5article to be displayed in the display shelf, with [image] recognition of [image]data including the display shelf;  (¶130) on step 910 an image of I gondola is acquired; (¶131) on step 920 the recognition of ESL are carried out; see figure 10
	a setter that sets, based on a position of the detected shelf label, a monitoring area in which the article is to be displayed in the display shelf in the [image] data; ¶¶130-132 an image is acquired and shelf labels are detected, rows are detected and electronic shelf label with each [monitoring area]; further see ¶¶96-98, 80-88
	a monitoring section that monitors, based on a [image] in response to presence 10or absence of the article in the monitoring area, a display condition of the article in the display shelf; (¶138-152) retrieve an article identifier from a relog ram database, retrieve the image of the article identifier form the article image database; similarly, rate is calculated between acquired image I and the retrieved image of the article identifier, and the result is satisfactory or unsatisfactory; further see ¶¶149-152 – results are empty areas (and the corresponding article identifiers) and areas for which the real front view does not match the expected front view; 
	and an output section that outputs a monitoring result obtained by the monitoring section. (¶149-152) provision of a visual signal for alerting the end user of the detected discrepancies. For instance, the representation visible in the rightmost image of FIG. 10. 
	In addition, regarding claim 12 “A shelf monitoring program causing a computer to execute a process comprising:” (¶82) a server 2 in communication with an imaging device to take pictures of gondolas in order to monitor the layout of articles;	
	Although Gadou discloses ¶¶131-139 – the acquired image being compared to retrieved image of the article identifier, does not disclose it is with “a change in video data”; however, Britch discloses ¶27 - receiving an electronic image of the position on a store shelf; comparing the electronic image to a previous electronic image of the position on the store shelf; and generating an indication to attend to the supply of product at the position on the store shelf based on the analysis.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Gadou to include the above limitations as taught by Britch, in (see: Britch, ¶2).
	Although Gadou discloses (¶82) the images of gondolas are captured by any imaging method, does not disclose it is a “video”; however, Zhang discloses: ¶33 - Image capture 101 can also be a frame from a video camera that is mounted to monitor the shelves
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Gadou to include the above limitations as taught by Zhang, in order to efficient utilization of shelf space and for ensuring compliance, (see: Zhang, ¶1).
	Regarding claim 2, Gadou discloses:
	The shelf monitoring device according to claim 1, further comprising:  
	15a communicator that receives shelf allocation information including at least information on an article to be displayed in each monitoring area; and ¶137 - reference is made to a relogram database P; step 940 - determine which article should be shown in the area which corresponds to slot field (i,j,k); further see ¶¶131-152;
	an associating section that associates the information on the article included in the shelf allocation information with the shelf label detected by the detector, ¶137 - step 940 - determine which article should be shown in the area which corresponds to slot field (i,j,k); further see ¶¶131-152;
	wherein when the monitoring result of the monitoring area indicates shortage or lacking of the 20article, the output section outputs the monitoring result and the information regarding the article associated with the shelf label corresponding to the monitoring area.   (¶138-149) similarly rate is calculated between acquired image I and the retrieved image of the article identifier, and the result is satisfactory or unsatisfactory; further see ¶¶149-151 – results are  (¶149-152) provision of a visual signal for alerting the end user of the detected discrepancies. For instance, the representation visible in the rightmost image of FIG. 10. 
	Regarding claim 6, Gadou discloses: 
	wherein the monitoring section detects a stock level of the article stepwise based on a ratio of an area of background image appearing in the monitoring area, and the output section outputs information indicating the stock level at a stage before the 20article is lacking.  (¶138-149) retrieve an article identifier from a relog ram database, retrieve the image of the article identifier form the article image database; similarly rate is calculated between acquired image I and the retrieved image of the article identifier, and the result is satisfactory or unsatisfactory; further see ¶¶149-151 – results are empty areas (and the corresponding article identifiers) and areas for which the real front view does not match the expected front view; (¶149-150) provision of a visual signal for alerting the end user of the detected discrepancies. For instance, the representation visible in the rightmost image of FIG. 10.
 	Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gadou, Birch, and Zhang combination as applied to claim 1, and further in view of Bogolea et al. (US 20200215698 A1, hereinafter Bogolea).
	Regarding claim 3, the combination discloses “further comprising: a communicator that receives shelf allocation information including at least a articles to be displayed in each monitoring area;”, specifically Gadou similarly rate is calculated between acquired image I and the retrieved image of the article identifier, and the result is satisfactory or unsatisfactory that is alerted to the used, see ¶¶138-152;  
	The combination does not disclose “at least one of a 25size and a number of articles to be displayed i…and a corrector that corrects, based on the at least one of the size and the number of articles 412F18258-PCTto be displayed included in the shelf allocation information, a position of the shelf label detected by the detector.”; However, Bogolea discloses  ¶127 - if this horizontal distance exceeds the preset difference threshold and confirmation was provided of a desired stocking condition of the store prior to the imaging cycle, move the first shelf tag into vertical alignment with the unit of the first product on the shelf;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations  as taught by Bogolea, in order to correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in images recorded during the imaging routine, (see: Bogolea, ¶14).
	Regarding claim 4, the combination, specifically Gadou discloses “further comprising:  5a communicator that receives shelf allocation information including a articles to be displayed in each monitoring area, wherein the setter determines, based on the at least one of the articles to be displayed included in the shelf allocation information, a size of the monitoring area.” ¶¶131-152 and figure 9 – steps 930-931 and 940; 
	The combination does not disclose “at least one of a size and a number of articles to be displayed”; however, Bogolea discloses ¶131 - the system can define slots in this elevation map and populate these slots with product identifiers (e.g., SKUs), quantities of products (e.g., numbers of product facings),. Note: slots are define to fit quantities of products, see figure 5.	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Bogolea, in order to correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in images recorded during the imaging routine, (see: Bogolea, ¶14).
	10Regarding claim 5, the combination does not disclose “wherein the video data includes a plurality of video data pieces captured in a plurality of different imaging directions by at least a camera whose imaging direction is variable, and the detector detects the shelf label with video recognition using a recognition model corresponding to the imaging direction.” 
; however, Bogolea disclose ¶11 - receiving a set of images generated from optical data recorded by the robotic system during the imaging routine in Block S170; ¶58 record an image at each camera on one side of its mast; rotate 180° (e.g., a half-turn to the left); record an image at each of its left hand cameras; rotate −180° (e.g., a half-turn to the right); ¶11 -  identifying products and positions of products in the set of images ¶60 -  in Blocks S172 and S174, the system identifies a  an object arranged over the shelf, a shelf tag arranged on the shelf;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Bogolea, in order to correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in images recorded during the imaging routine, (see: Bogolea, ¶14).
	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gadou, Birch, and Zhang combination as applied to claim 6, and further in view of High et al. (US 20160260055 A1, hereinafter High).15
	Regarding claim 7, the combination discloses, specifically Gadou discloses “The shelf monitoring device according to claim 6, further comprising: a communicator that receives shelf allocation information including information of articles to be displayed in each monitoring area”, ¶¶131-152 and figure 9 – steps 930-931 and 940;
	The combination does not disclose “information of a number of articles”, “wherein 25the monitoring section detects a stock level of the articles stepwise based on a ratio of an area of background image appearing in the monitoring area and the number of articles 422F18258-PCT included in the shelf allocation information.”; however,  High discloses - ¶75 - the product identification unit 150 determines the stock level of the product lines 14B and 14C present on the storage unit 12-2. The product identification unit 150 queries the product database 132 to establish the intended stock level of each item. For example, the product identification unit 150 may establish that the storage unit 12-2 is intended to hold 6 items of product 14B. Subsequently, the product identification unit 150 determines the stock level by subtracting the number of items 14B present in the difference data 203 (i.e. 3) from the intended stock level. In the example of FIG. 4C, the product identification unit 150 determines that the stock level of product 14B is 3;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by High, in order to increasing shopper convenience and sales of goods, (see: High, ¶82).
	Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gadou, Birch, and Zhang combination as applied to claim 1, and further in view of Skaff et al. (US 20190034864 A1, hereinafter Skaff).
	Regarding claim 8, the combination, specifically Gadou discloses wherein the setter calculates, for each detected shelf label, a [count] and sets, based on the [count], a monitoring area corresponding to the shelf label . – ¶¶130-132 an image is acquired and shelf labels are detected, rows are detected and electronic shelf label with each row are count; therefore an [monitoring area]; further see ¶¶96-98, 80-88
	The combination does not disclose “distance between the shelf labels adjacent to each other and sets, based on the distance”;however, Skaff discloses ¶70 - correlating the planned location of labels to the measured location of labels, and the number of facings for each facing group with the measured distance between consecutive labels divided by the width of the product corresponding to the left label. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to instead count row to measure distance between row as taught by Skaff, in order to improve estimates of product availability, (see: Skaff, ¶38).
	Regarding claim 9 specifically Gadou discloses the setter sets the monitoring area. – ¶¶130-132 an image is acquired and shelf labels are detected, rows are detected and electronic shelf label with each row are count; therefore an electronic shelf label can be matched with a slot (i,j,k) [monitoring area]; further see ¶¶96-98, 80-88
 	The combination does not disclose “wherein the shelf label is arranged in accordance with a predetermined rule in each space in 10which the article is displayed, and based on each distance between the shelf labels adjacent to each other and the predetermined rule.”  
	however, Skaff discloses ¶70 - correlating the planned location of labels to the measured location of labels, and the number of facings for each facing group with the measured distance between consecutive labels divided by the width of the product corresponding to the left label. 
the combination to include the above limitations as taught by Skaff, in order to improve estimates of product availability, (see: Skaff, ¶38).
	Regarding claim 10, the combination, specifically Gadou  discloses - setting a monitoring area based on row count (¶130-132- an electronic shelf label can be matched with a slot (I,j,k) based on row detection and count of row;) and Skaff discloses a technique to measure distance between consecutive labels - (¶70 - correlating the planned location of labels to the measured location of labels, and the number of facings for each facing group with the measured distance between consecutive labels divided by the width of the product corresponding to the left label). In addition, Gadou discloses the concept of  not find a label in an empty slot and send an alert “wherein 15for a shelf label without the adjacent shelf label” (¶123 - ESL is found to be empty at step 341, and if the server fails to retrieve an associated article identifier at step 350, it is possible that said determined area of the shelf has not been associated with an article); however does not disclose the concept of set a monitoring area with another shelf label based on distance calculation - “the setter sets, based on a distance calculated for another shelf label, a monitoring area corresponding to the shelf label without the adjacent shelf label.” . 	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the alert for the measure distance between consecutive labels so the empty spot can be considered a slot in a row of the primary reference, in order to improve future identification efforts, (see Skaff, ¶96).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627   



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627